Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 13, 2018

                                    No. 04-17-00832-CR

                                Ex Parte Freddy OQUENDO,
                                          Appellant

                 From the 112th Judicial District Court, Sutton County, Texas
                                   Trial Court No. 1591B
                          Honorable Pedro Gomez, Judge Presiding


                                       ORDER

       The State’s Motion for Extension of Time to File Brief is GRANTED. The State’s brief is
due on May 2, 2018.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court